DETAILED ACTION
The Examiner acknowledges the amendments received 05 January 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 January 2022 have been fully considered but they are not persuasive. Applicant’s arguments pertain to the amendments to the claims, and so will be addressed below in the prior art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giftakis et al (U.S. 8,706,237). Regarding claims 1-2, 4-14, 16-20 and 22, Giftakis discloses (Figures 9-10) selecting stimulation parameter settings for a neurostimulation system associated with a patient, the method comprising (col. 16, line 6-col. 18, line 44): obtaining at least one input feature vector comprising a plurality of different features extracted by a deep learning algorithm from at least one input record of the patient; obtaining a set of search feature vectors, each comprising a plurality of different features extracted by a deep learning algorithm from a search record included in a set of search records of other patients; applying a similarities algorithm to the at least one input feature vector and the set of search feature vectors to identify a subset of search records having a measure of similarity with the at least one input record, which measure meets a predetermined criterion; and extracting from a database, clinical information associated with one or more of the search records in the identified subset of search records, the clinical information comprising the stimulation parameter settings for the neurostimulation system, wherein the stimulation parameter settings define a stimulation therapy deliverable by the neurostimulation system (“A suppression state may be identified based on a LFP signal and/or spectrogram showing reduced bioelectrical activity relative to a baseline (e.g., reduced below baseline by a predetermined amount) during and/or following stimulation.  An after-discharge state may be identified based on a LFP signal and/or spectrogram showing surging bioelectrical activity following stimulation.  For each of the episode identifications 520, the bioelectrical parameter levels sensed at that time can be noted…Collecting 510, identify 520, mapping 530, and determining 540 comprise an initial training phase.  
Regarding claims 3 and 15, Giftakis discloses (col. 28, lines 25-48) providing an output comprising information that enables a user device to display at least a portion of the extracted clinical information on a display.
Regarding claim 21, Giftakis discloses (col. 32, line 63-col. 33, line 15) the stimulation parameter settings comprise at least one of amplitude, pulse width, burst duration, and frequency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.